UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6699



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MICHAEL ANTHONY NOBLE, a/k/a Jamaican Mike,
a/k/a Michael Anthony Thomas,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-90-99, CA-97-1381-JFM)


Submitted:   August 13, 1998              Decided:   September 3, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Anthony Noble, Appellant Pro Se.    Lynne Ann Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Noble seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and find that Noble’s

motion was not timely filed in the district court. See Brown v.

Angelone, ___ F.3d ___, 1998 WL 389030, at *6 (4th Cir. July 14,

1998) (determining the limitation period with regard to post-AEDPA

28 U.S.C.A. § 2254 (West 1994 & Supp. 1998) petitions in cases

where the conviction became final prior to the statute’s enact-

ment). Accordingly, we deny a certificate of appealability and dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the material

before the court and argument would not aid in the decisional

process.




                                                         DISMISSED




                                2